Reargument ordered and cases set down for argument during the second week of the November 1945 session. The question whether the modifications of the personal service schedule of the Fire Department in the expense budget of New York City for the fiscal years 1942-1943 and 1943-1944 which are involved in this case were authorized by section 128 of the New York City Charter, read in connection with section 123 of the same *Page 552 
charter, should be fully briefed and argued. Upon reargument, consideration should be given to the history and practice of transferring appropriations "from one line to another within the same schedule, provided the total appropriation for the applicable code item is not increased", both before and after the adoption of the present New York City Charter, and to the question whether such transfers, made in accordance with the "Terms and Conditions" set forth in the budget, are authorized by section 128 of said charter, when not specifically authorized by the board of estimate otherwise than by its approval of the terms and conditions under which such transfers were made. In this connection consideration should of course be given to the meaning in section 128 of the phrase "with the approval of the board of estimate."